ACCEPTED
                                                                                                                                         06-18-00004-CR
                                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                     TEXARKANA, TEXAS
                                                                                                                                        1/4/2018 9:02 AM
                                                                                                                                        DEBBIE AUTREY
Appellate Docket Number:        06-18-00004-CR                                                                                                    CLERK

Appellate Case Style: Style:    Robert Alan Hawkins
                          Vs.   State of Texas
                                                                                                              FILED IN
                                                                                                       6th COURT OF APPEALS
Companion Case:                                                                                          TEXARKANA, TEXAS
                                                                 J

                                                                                                       1/4/2018 9:02:41 AM
                                                                                                           DEBBIE AUTREY
                                                                                                               Clerk
Amended/corrected statement:     D
                                             DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                           II. Appellant Attorney(s)'
First Name:     Robert                                                 IZI Lead Attorney
Middle Name: Alan                                                      First Name:       Jason
Last Name:      Hawkins                                                Middle Name: Edward
Suffix:                                                                Last Name:        Niehaus
Appellant Incarcerated?    IZI Yes D No                                Suffix:
Amount of Bond:                                                        IZI Appointed                 D District/County Attorney
Pro Se: Q                                                              0Retained                     D Public Defender
                                                                       Firm Name:           Bodkin Niehaus Dickson PLLC
                                                                       Address 1:        207 W. Hickory St
                                                                       Address 2:        Suite 309
                                                                       City:             Denton
                                                                       State:    Texas                        Zip+4:       76201
                                                                       Telephone:        (940) 600-1295         ext.       4
                                                                       Fax:
                                                                       Email:    Jason@BNDlegal.com
                                                                       SBN:      24074812

                                                                                                                       !Add Another AppellantJI
                                                                                                                       .         Attorney      I




                                                                 Page 1 of5
 III. Appellee                                                                IV. Appellee Attorney(s)
First Name:        STATE OF TEXAS                                            [gj Lead Attorney
Middle Name:                                                                 First Name:         Will
Last Name:                                                                   Middle Name:
Suffix:                                                                      Last Name:          Ramsay
Appellee Incarcerated?        D Yes D No                                     Suffix:
Amount of Bond:                                                              D Appointed                [gj District/County Attorney
Pro Se: Q                                                                    0Retained                  D Public Defender
                                                                             FirllJ Name:          Hopkins County District Attorney
                                                                             Address 1:
                                                                             Address 2:
                                                                             City:
                                                                             State:    Texas                           Zip+4:
                                                                             Telephone:                                  ext.
                                                                             Fax:
                                                                             Email:
                                                                                                                                I Add Another Appellee/
                                                                             SBN:                                                      Attorney
                                                                                                                                I'
V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                               Was the trial by:     IX! jury or D non-jury?
                                   Obstructing Gov't Operations
or type of case):                                                            Date notice of appeal filed in trial court: December 20, 2017
Type of Judgment: Jury Trial
                                                                             If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: December 20, 2017
Offense charged: Obstruction or Retaliation (36.06(c))                       Punishment assessed: 5 yeras TDCJ
Date of offense:    January 21, 2017                                         Is the appeal from a pre-trial order?     D Yes    IX! No
Defendant's plea: Not Guilty                                                 Does the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                             0Yes IXJNo
0Yes      D No
VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:         D Yes       [gj No If yes, date filed:
Motion in Arrest of Judgment: D Yes       IX! No     If yes, date filed:
Other: 0Yes jg] No                                   If yes, date filed:
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavi.t)

Motion and affidavit filed:    D Yes D No          [gj NA        If yes, date filed:
Date of hearing:                                   IZ] NA
Date of order:                                     IZ] NA
Ruling on motion: [gj Granted      D Denied D NA                 If granted or denied, date of ruling:



                                                                       Page 2 of5
Court:    8th Judicial District Court                                      Clerk's Record:
County: Hopkins                                                            Trial Court Clerk: rgJ District     D County
Trial Court Docket Number (Cause no):             1725783                  Was clerk's record requested?       rgJ Yes D No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: Jan 3, 2018
                                                                           If no, date it will be requested:
First Name:       Richard                                                  Were payment arrangements made with clerk?
Middle Name:                                                                                                     D Yes D No   rgJ Indigent
Last Name:        Beacom
Suffix:
Address 1:
Address 2:
City:
State:    Texas                         Zip+ 4:
Telephone:                                ext.
Fax:
Email:


Repmier's or Recorder's Record:
Is there a reporter's record? rgJ Yes    D No
Was reporter's record requested?        �Yes 0No
Was the reporter's record electronically recorded? IZJ Yes        D No·
If yes, date requested: Jan 3, 2018
Were payment arrangements made with the court reporter/court recorder?            0Yes 0No rgJ Indigent



� Court Reporter                         D       Court Recorder
D   Official                             D       Substitute


First Name:       Jana
Middle Name:
Last Name:        Rushing
Suffix:
Address 1:        Post Office Box 48
Address 2:
City:             Cooper
State:    Texas                         Zip+ 4: 75432
Telephone:        903-268-2942            ext.
Fax:
Email: rushingreporting@yahoo.com


                                                                     Page 3 of5
 lX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                               Court:

Style:
         Vs.     State of Texas




X. Signature
                                                                                                                                                     I
Signature of counsel (or Pro Se Party)                                                     Date: January 4, 2018

                                                                                           State Bar No: 24074812
Printed Name:

Electronic Signature: Isl J. Edward Niehaus                                                Name: Jason Edward Niehaus
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on January 4, 2018




Signature of counsel (or pro se party)                                 Electronic Signature: Isl J. Edward Niehaus
                                                                              (Optional)

                                                                       State Bar No.:      24074812
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:                       (1) the date and manner of service;
                                  (2) the name and address of each person served, and
                                  (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                        Page 4 of5
Please enter the following for each person served:

Date Served: October 24, 2016
Manner Served: eServe
First Name:       Catherine
Middle Name:
Last Name:        Luft
Suffix:
Law Firm Name: Denton County District Attorney
Address 1:        1450 E. McKinney St
Address 2:        3rd Floor
City:             Denton
State     Texas                     Zip+4: 76209

Telephone:                            ext.
Fax:
Email:    Catherine.Luft@DentonCounty.com




                                                                  Ver. 1.0.0 7/12

                                                     Page 5 of5